Title: To Thomas Jefferson from George Howell, 25 January 1808
From: Howell, George
To: Jefferson, Thomas


                  
                     Sir/ 
                     Philadelphia 25th. Janry. 1808
                  
                  Having been materially injured by a precipitate measure of the Agents of Government, from a laudable zeal, no doubt, to serve the Country—I wrote on the 30th. ult. to the Secretary of the Treasury, & on the 8th. current to the Secretary of State, to know the cause, & to obtain such reparation, as I am Justly entitled to—as well from my Innocence of the charge imputed to me, as from the Just protection the Laws afford to the honor & reputation of every man—I cannot, as yet, obtain an answer to either of these letters. I am ignorant of the specific charge, & of course of the mode of Justification, & have therefore the honer to address you on the subject. I am Informed only that the Minister of the Paris Police has denounced me as having a project of Violating the Laws of my Country by injuring its finances—I do not personally know this Minister, his agents, or Denunciators, nor aught my rights to be destroyed or attainted even, by their secreet, wicked, & unfounded declarations. I know that there can not be any fact against me, & am therefore forced to reason on supposed ones. There can be no doubt that the Police has been duped by their agents—it is very wrong & hard that I should, however, be the Victim of it—I therefore wish that the Government, having adopted an erronious measure, which their zeal to serve the State dictated, may correct it by forwarding an other circular letter to the monied Institutions, stating clearly that my name was improperly introduced in the caution given them in March last, & that no blame, or sensure, is imputable to me. I am fully sensible Sir, that you are perfectly acquainted with the little faith there is to be plased in the secret agents & spies of any Police, & that it is only necessary for you to be correctly informed of an Injury to cause it to be repaired—more especially an Inquiry of a moral nature, which is so very difficult to correct, when once it has been countenanc’d by Gouvernment.
                  I had the honer of knowing you personally, & of being at your table several times, when you was in Paris. Lest you should have, however, forgot me, I have requested my friend Doctr. W. Shippen to write to the Secretary of State, in my behalf, which he has done.
                  and fearful Sir, that the Secretary of State may not have a correct Idea of the Injurious, slanderous & wicked practices of the Paris spies, as he has not been there, I take the liberty to address you, in order that he may be set right, on that head, so necessary for me to obtain that Justice I ask—. I beg leave to ask, how it was possible for Mr. Gallatin to expect, that a hundred persons, at least, employed in the monied institutions, should keep secret his instructions? measures of caution aught only to have been taken, without mentiong any name, & then the culpable only could have suffered. In the confident hope of that Justice which marks & distinguishes all the acts of your mild & equitable administration—I am Sir, very respectfully,
                  
                     G. Howell 
                     
                     Spruce & 4th. Streets.
                  
               